         Case 1:20-mj-08307-UA Document 2 Filed 08/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                  ------------------------- --X
 UNITED STATES OF AMERICA,                                        CONSENT TO PROCEED BY VIDEO OR
                                                                  TELE CONFERENCE
                      -against-
                                                                     -CR-     ( )( )




                                    Defendant(s).
- - - - - - - -------------------- - ~ ------X

Defendant              cG\.u. t w ~ l\~ ~
                  v\;l . .,                l               hereby voluntarily consents to
participate in the following proceeding via _    videoconferencing or K teleconferencing:

 ~     Initial Appearance Before a Jud icial Officer

       Arraignment (Note : If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

       Bail/Detention Hearing

       Conference Before a Judicial Officer




~~
Defendant's Signature
                             ,ol,..Jw;It;,___,)
                          jlA.


(Judge may obtain verbal consent on
                                                        ~---
                                                           ·
                                                       Defendant' s Counsel's Signature

Record and Sign for Defendant)

 ~ ~, c~ ~ ( LJ '; ti~ ~~
Print Defendant's Name                                 Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.



Date                                                   U.S. District Judge/U.S. Magistrate Judge
